DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges cancelled claims 7, 17, 19-20, 24 and 26.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hawkes et al., U.S. Pre Grant 2010/0224840.
	Regarding claim 1, Hawkes discloses treating a material to improve flame retardancy wherein the method comprising applying a flame retardant composition comprising phosphorus acid and ammonia to a fabric [abstract, 0017, 0021 and 44].  Paragraph 0011 discloses that the phosphorus acid and the base [ammonia] can be applied sequentially in two treatments in any order or they may be made simultaneously.

	Regarding claim 2, paragraph 0044 discloses that the fabric can include keratin-based fibre (e.g. wool).  


	Regarding claim 5, table 1 [0100] discloses the presence of ammonia in the composition in a solution of 35% ammonium hydroxide.

	Regarding claim 8-9, paragraph 0042 discloses phosphorus acid in an aqueous solution. See also table 1 [0100].

	Regarding claim 10, table 1 [0100] discloses that the phosphorus acid is present in the composition in the amount of 11.93% [160.6g phosphorus acid/1345.1 g total composition].

	Regarding claim 13, paragraph 0032 discloses that the composition may further include a water soluble or water dispersible cationic polymeric resin.

	Regarding claim 21, paragraph 0033 discloses that the water soluble or water dispersible cationic resin is mixed with other components of the flame retardant composition.


Claim(s) 14-16, 18 and 25 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Barone et al., U.S. Pre Grant Publication 2006/0084728.
	Regarding claims 14-16 and 25, Barone discloses polymer composites containing keratin and at least one polymer wherein the keratin can be in the form of fibers [abstract and 0006].  Paragraph 0015 discloses that the keratin comes from feather having a cysteine/cysteine content of 7% in the keratin amino acid sequence where cysteine is a sulfur-containing amino acid responsible for the sulfur-sulfur bonding or cross-linking in the keratin [substantially distributed throughout the cross section of the fibre].
	Regarding claim 18, claim 18 is dependent upon claim 14 which recites phosphorus or sulfur.  Barone discloses phosphorus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al., U.S. Pre Grant 2010/0224840.
	Hawkes, above, remains relied upon for claim13.
	Hawkes is silent to wherein the step (iii) about 1 to 60% by weight keratinous fibre is combined with about 40 to 99% by weight of synthetic polymer.  Hawkes does disclose in paragraph 0033 that the composition includes a water soluble or water dispersible cationic polymer.  Additionally, paragraph 0033 discloses that the addition of the water soluble or water dispersible cationic polymer affect storage stability when mixed with other components of the flame retardant composition.  One of ordinary skill in the art before the effective filing date of the invention would optimize the composition to include 40 to 99% by weight of the water soluble or water dispersible cationic polymer for the benefit of enhanced storage stability.


Claims 6, 11-12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claim a method of making a flame retardant material as recited in claim 1, further including immersing the keratinous fiber in the reactive amine for between 5 minutes to 2 hours as recite in claim 6.  Applicant claims the method of making a flame retardant material as recited in claim 1, further including the keratinous fiber being immersed in the inorganic acid for about 1 minute to 1 hours as recited in claim 11.  Applicant also claims the method of making a flame retardant material as recited in claim 1, further including the fiber is also treated with a char forming agent as recited in claim 12.  Applicant claims a method of making a flame retardant material as recited in claim 1, further including the fibre is pulverized prior to step (iii).    
	The closest prior art, Hawkes et al., U.S. Pre Grant 2010/0224840, teaches discloses treating a material to improve flame retardancy wherein the method comprising applying a flame retardant composition comprising phosphorus acid and ammonia to a fabric [abstract, 0017, 0021 and 44].  Paragraph 0011 discloses that the phosphorus acid and the base [ammonia] can be applied sequentially in two treatments in any order or they may be made simultaneously.  Hawkes fails to teach or suggest the limitations as recited in claims 6, 11-12 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786